         Case 1:18-cr-00577-VEC Document 43
                                         42 Filed 05/21/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                         United States Attorney
                                         Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza



      MEMO ENDORSED
                                                      New York, New York 10007

                                                                                     USDC SDNY
                                                      May 21, 2020                   DOCUMENT
                                                                                     ELECTRONICALLY FILED
BY ECF                                                                               DOC #:
                                                                                     DATE FILED: 5/21/2020
The Honorable Valerie E. Caproni
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:    United States v. Tom Shin, 18 Cr. 577 (VEC)

Dear Judge Caproni:

       On May 14, 2020, Tom Shin, the defendant, filed a motion for a reduction of his term of
imprisonment pursuant to Title 18, United States Code, Section 3582(c). The Court directed the
Government to file a response by May 22, 2020.

         As the defense motion notes, currently, the defendant is eligible for release to a halfway
house on September 23, 2020. The Government has learned from Bureau of Prison (“BOP”) staff
at FCI Fort Dix that the defendant’s eligibility for prerelease custody to home confinement at an
earlier date is currently under consideration, pursuant to the BOP’s authority under Title 18, United
States Code, Section 3624(c) and the CARES Act, and that a determination is likely in the near
future.

       The Government, therefore, respectfully requests an extension of one week, until May 29,
2020, to respond to the defendant’s motion, to allow additional time for the BOP to make a
determination regarding home confinement, which may be relevant to the parties’ positions and
the Court’s evaluation of the instant motion.

       I have conferred with defense counsel, Amy Gallicchio, who consented to this request.

                                                      Respectfully submitted,
Application GRANTED.
                                                      GEOFFREY S. BERMAN
SO ORDERED.                                           United States Attorney for the
                                                      Southern District of New York

                                                  By: _____________________________
                                                     Brett M. Kalikow
HON. VALERIE CAPRONI 5/21/2020                       Assistant United States Attorney
UNITED STATES DISTRICT JUDGE                         (212) 637-2220

cc:    Amy Gallicchio, Esq. (by ECF)
